 


115 HR 2465 RH: Steve Gleason Enduring Voices Act of 2017
U.S. House of Representatives
2017-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 348 
115th CONGRESS1st Session 
H. R. 2465 
[Report No. 115–469, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2017 
Mrs. McMorris Rodgers (for herself, Mr. Larson of Connecticut, Mr. Scalise, Mr. Paulsen, Mr. Moulton, Mr. Huizenga, Mr. Costello of Pennsylvania, Mr. Kilmer, Mr. Michael F. Doyle of Pennsylvania, Mr. Lipinski, Mr. Richmond, and Mr. Roskam) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

December 18, 2017
Additional sponsors: Ms. Pingree, Mr. Young of Iowa, Mr. Lance, Mr. Joyce of Ohio, Mr. Peters, Mr. Sessions, Mr. Deutch, Mr. Rodney Davis of Illinois, Mr. Blumenauer, Mr. Beyer, Mr. Fitzpatrick, Mr. DeFazio, Mr. Swalwell of California, Mr. Kelly of Pennsylvania, Ms. Meng, Mr. Meehan, Mr. Peterson, Mr. Ryan of Ohio, Ms. Rosen, Mr. Cole, Mr. Soto, Mr. Luetkemeyer, Mr. Engel, Mr. Pocan, Mr. Tonko, Mr. Walz, Mr. Rutherford, Mr. Palazzo, Mr. Turner, Mr. Duncan of Tennessee, Mr. Rogers of Kentucky, Mr. Jones, Mr. Raskin, Ms. Sewell of Alabama, Mr. Thompson of California, Ms. Judy Chu of California, Mr. Johnson of Georgia, Mr. Heck, Mrs. Comstock, Ms. Eshoo, Ms. Brownley of California, Mr. Harper, Mr. Kind, Mr. Loebsack, Mr. Valadao, Mr. Lowenthal, Mr. Smucker, Mr. Evans, Mr. Sean Patrick Maloney of New York, Mr. Higgins of New York, Mr. Faso, Mr. Renacci, Mr. Mitchell, Ms. Lofgren, Ms. Esty of Connecticut, Ms. Lee, Mr. Yarmuth, Ms. Tsongas, Ms. Jackson Lee, Mr. Murphy of Pennsylvania, Mr. Kennedy, Mrs. Napolitano, Mr. Rush, Ms. Matsui, Mr. Courtney, Ms. Herrera Beutler, Mr. Brendan F. Boyle of Pennsylvania, Mr. Barletta, Ms. Moore, Mr. Emmer, Mr. Lawson of Florida, Ms. McCollum, Mr. Abraham, Mr. Curbelo of Florida, Ms. Shea-Porter, Mr. Price of North Carolina, Mr. Burgess, Mr. King of New York, Mr. Costa, and Mr. Comer

 
December 18, 2017 
Reported from the Committee on Energy and Commerce 
 

December 18, 2017
The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To amend title XVIII of the Social Security Act to make permanent the removal of the rental cap for durable medical equipment under the Medicare program with respect to speech generating devices. 
 
 
1.Short titleThis Act may be cited as the Steve Gleason Enduring Voices Act of 2017.  2.Making permanent the removal of the rental cap for durable medical equipment under Medicare with respect to speech generating devicesSection 1834(a)(2)(A)(iv) of the Social Security Act (42 U.S.C. 1395m(a)(2)(A)(iv)) is amended by striking and before October 1, 2018,.  
 
 
December 18, 2017 
Reported from the Committee on Energy and Commerce
December 18, 2017
The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
